USDC IN/ND case 3:20-cv-00699-DRL-MGG document 5 filed 08/24/20 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 LARRY BRANDON BENGE,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-699-DRL-MGG

 HYATTE, et al.,

                      Defendants.

                                    OPINION & ORDER

       Larry Brandon Benge, a prisoner without a lawyer, filed a complaint alleging that

staff at the Miami Correctional Facility have failed to protect him from repeated inmate

attacks. He has sued Superintendent Hyatte, Assistant Superintendent Hawke, Assistant

Superintendent Paine, and Unit Team Manager Angle for injunctive relief only. He also

seeks a preliminary injunction in the form of protective custody, a transfer, or some other

form of adequate protection from the gang members that have threatened him.

       A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an

immune defendant.
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 5 filed 08/24/20 page 2 of 5


        Mr. Benge alleges that, in June 2019, he sought protective custody. Following his

request, internal affairs determined that his allegations that gang members were trying

to hurt or kill him were credible, but he was not placed in protective custody because the

Miami Correctional Facility doesn’t have a protective custody unit. Instead, a transfer

request was submitted.

        A few months later, he was stabbed by an inmate. He again told prison officials

that he wasn’t safe. The defendants determined that he should remain in general

population pending his transfer.

        In April 2020, Mr. Benge was assaulted again—this time by multiple inmates. Mr.

Benge again sought protective custody, but Unit Team Manager Angle said there was no

protective custody unit and he would need to wait for a transfer. When he asked to speak

to Superintendent Hyatte, Assistant Superintendent Hawke, or Assistant Superintendent

Paine, he was told that they were all aware of his situation. He was moved to a program

unit.

        On August 7, 2020, Mr. Benge was stabbed in the face. Even after this most recent

attack, Mr. Benge remains at the Miami Correctional Facility where protective custody is

allegedly unavailable. It is unclear if any steps have been taken to protect Mr. Benge

following this attack.

        When an inmate is attacked by another inmate, the Eighth Amendment is violated

only if “deliberate indifference by prison officials effectively condones the attack by

allowing it to happen.” Haley v. Gross, 86 F.3d 630, 640 (7th Cir. 1996). The defendant

“must both be aware of facts from which the inference could be drawn that a substantial


                                            2
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 5 filed 08/24/20 page 3 of 5


risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). General requests for help, expressions of fear, and even prior attacks

are insufficient to alert guards to the need for action. Klebanowski v. Sheahan, 540 F.3d 633,

639–40 (7th Cir. 2008). By contrast, “a complaint that identifies a specific, credible, and

imminent risk of serious harm and identifies the prospective assailant typically will

support an inference that the official to whom the complaint was communicated had

actual knowledge of the risk.” Gevas v. McLaughlin, 798 F.3d 475, 481 (7th Cir. 2015). “Even

if an official is found to have been aware that the plaintiff was at substantial risk of serious

injury, he is free from liability if he responded to the situation in a reasonable manner.”

Fisher v. Lovejoy, 414 F.3d 659, 664 (7th Cir. 2005).

       Here, Mr. Benge alleges that prison officials have conceded that he needs

protective custody due to threats from gang members, yet he remains at the facility where

protective custody is unavailable. He has been attacked five times since June 2019, and

Mr. Benge reports that four of those attacks occurred after the determination was made

that he should be transferred. It can be reasonably inferred from these allegations that

prison officials have been and continue to be deliberately indifferent to a known risk to

Mr. Benge’s safety posed by identified gang members. Thus, Mr. Benge has stated a claim

for injunctive relief against Superintendent Hyatte for failure to protect him from known

threats by identified gang members. It is the superintendent in his official capacity who

is charged with ensuring Mr. Benge’s safety. See Gonzalez v. Feinerman, 663 F.3d 311, 315

(7th Cir. 2011).




                                               3
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 5 filed 08/24/20 page 4 of 5


       The injunctive relief Mr. Benge is seeking is protective custody or transfer to

another facility, but Mr. Benge is entitled only to adequate protection as required by the

Constitution. There are multiple methods of providing this protection, and Mr, Benge

cannot dictate how it is provided. “The PLRA circumscribes the scope of the court’s

authority to enter an injunction in the corrections context. Where prison conditions are

found to violate federal rights, remedial injunctive relief must be narrowly drawn, extend

no further than necessary to correct the violation of the Federal right, and use the least

intrusive means necessary to correct the violation of the Federal right.” Westefer v. Neal,

682 F.3d 679 (7th Cir. 2012) (quotation marks, brackets, and citations omitted). Therefore,

injunctive relief – if granted – would be limited to requiring Superintendent Hyatte to

provide Mr. Benge with adequate protection as required by the Constitution.

       For these reasons, the court:

       (1) GRANTS Larry Brandon Benge leave to proceed against Superintendent

Hyatte in his official capacity on an injunctive relief claim to provide adequate protection

from the known threat to harm or kill him posed by identified gang members, as required

by the Eighth Amendment;

       (2) DISMISSES all other claims pursuant to 28 U.S.C. § 1915A;

       (3) DISMISSES Assistant Superintendent Hawke, Assistant Superintendent Paine,

and Unit Team Manager Angle;

       (4) DIRECTS the clerk to request waiver of service from (and if necessary, the

United States Marshals Service to serve process on) Superintendent Hyatte at the Indiana




                                             4
USDC IN/ND case 3:20-cv-00699-DRL-MGG document 5 filed 08/24/20 page 5 of 5


Department of Correction with a copy of this order, the complaint (ECF 1), and the

motion seeking a preliminary injunction (ECF 3) pursuant to 28 U.S.C. § 1915(d);

      (5) DIRECTS the clerk to fax or email a copy of the request for waiver of service,

complaint (ECF 1), motion seeking a preliminary injunction (ECF 3) to Superintendent

Hyatte; and

      (6) ORDERS Superintendent Hyatte to file an affidavit or declaration with the

court by September 4, 2020, explaining how Larry Brandon Benge is being housed in

order to comply with the Eighth Amendment’s requirements.

      SO ORDERED.

      August 24, 2020                          s/ Damon R. Leichty
                                               Judge, United States District Court




                                           5
